DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 depends from claim 11, and provides for the at least one dominant frequency; however, there is no antecedent basis for this term in claim 11.  It is unclear whether claim 13 should indeed depend from claim 11 (in which case --the-- should be changed to ‘an’ on line 1), or if applicant intended for the claim to depend from claim 12.
▪ The claims have been examined as best understood by the examiner.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schutt (US 7,548,155) in view of Zhan (CN 105983803 – translation included).
Schutt discloses:
▪ Regarding claim 14: 
a fifth wheel (20) configured to couple to a kingpin of a towed trailer, wherein vibrations are generated when the fifth wheel couples to the kingpin (32); 
a sensor (164 senses the frequency of oscillations; see col. 7, ln. 61-64) in operative association with the fifth wheel and configured to sense the vibrations and generate vibration data; 
a controller (col. 5, ln. 1-6) configured to receive the vibration data and process the vibration data to detect a presence or an absence of a predetermined vibration component that occurs when the fifth wheel properly couples to the kingpin (see col. 5, ln. 14-20); and 
an indicator (34) configured to indicate proper coupling of the fifth wheel to the kingpin when the predetermined vibration component is present.

▪ Regarding claims 15 and 17: 
The indicator indicates improper coupling of the fifth wheel to the kingpin when the predetermined vibration component is absent (col. 8 ln. 33-38 provides for comparing the amplitude of the signal to determine position.  The output signal would be sent to the display panel indicating improper coupling 36 when a predetermined signal is not present).
While the sensor of Schutt detects oscillations, the reference does not directly provide for detecting vibrations.
Zhan teaches a device which uses an induction sensor to measure position (akin to the Schutt device), the position is determined by vibrations detected by the sensor (see pg. 3 of translation, 3rd paragraph – providing for change in the oscillator of an inductive sensor resulting from vibration).
Based on the teaching of Zhan, it would have been obvious to a person  having ordinary skill in the art at the time of the effective filing date of the claimed invention to include an alternate output capable of discerning position with the same sensor type.
▪ The office takes the position that the modified  Schutt device, which reads on claim 14, 15 and 17, would result in all of the method steps of claims 1-3 having been performed.

Claims 4-6, 12, 16, 18-20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schutt in view of Zhan and Zhang (US 2019/0071123).
Schutt discloses as discussed above, but does not directly disclose the use of spectral analysis.
Zhang teaches the use of spectral analysis to process signal data (see ¶ 0011, providing for Fourier Transform analysis).  ¶ 0012 provides for identifying a frequency that best matches a predetermined frequency.
Zhang also teaches using an accelerometer (49 - ¶ 0036) to measure position.
Based on the teaching of Zhang, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the use of spectral analysis into the modified Schutt device in order to reduce the noise in the signal.
▪ The office takes the position that the modified Schutt device, which reads on claims 18-20 and 25, would result in all of the method steps of claims 4-6 and 12 having been performed.

Allowable Subject Matter
Claims 7-11, 13, 21-24 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner was unable to find prior art teaching, inter alia determining proper coupling of a fifth wheel and kingpin by based on sensed vibration data; wherein the controller identifies a time section of the vibration data and the spectral analysis is performed on the time section.


Response to Arguments
Applicant’s arguments, see Remarks, filed 3/29/22, with respect to the rejections of claims 1 and 14 under § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Schutt and Zhan.
Regarding claim 13: the rejection was not addressed in the response.  Therefore, the rejection stands, as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
May 31, 2022)

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611